Exhibit No. 10.8
EMPLOYMENT AGREEMENT
OF MICHAEL D. LOCKHART
THIS EMPLOYMENT AGREEMENT dated August 7, 2000, between Armstrong Holdings, Inc.
(“AHI”) and Michael D. Lockhart ( “Executive”), and amended on February 26, 2001
(“Original Agreement”), is hereby further amended and restated effective as of
October 27, 2008 (the “Effective Date”), by and between Armstrong World
Industries, Inc. (“Company”) and Executive.
W I T N E S S E T H
WHEREAS, the Company, upon its emergence from its Chapter 11 case under the
Bankruptcy Code, assumed the Original Agreement: and
WHEREAS, AHI has liquidated and is no longer a party to the Original Agreement,
and the Company and Executive each desires to amend the Original Agreement to
comply with Section 409A of the Internal Revenue Code of 1986, as amended
(“Code”) and to restate the Original Agreement in its entirety so as to reflect
the removal of AHI as a party and other current terms of the Original Agreement.
NOW, THEREFORE, in consideration of the premises and the respective covenants
and agreements of the parties herein contained, and intending to be legally
bound hereby, the parties hereto agree as follows:

 

 



--------------------------------------------------------------------------------



 



1. Defined Terms. The definitions of capitalized terms used in this Agreement,
unless otherwise defined herein, are provided in the last Section hereof
2. Employment. The Company hereby agrees to employ the Executive, and the
Executive hereby agrees to serve the Company and its subsidiaries and
affiliates, on the terms and conditions set forth herein, during the Term of
this Agreement.
3. Term of Agreement. The Term will commence on the Effective Date and shall
continue until August 7, 2009; provided, that, the Term of this Agreement shall
automatically be extended for one (1) additional year on such date and each
succeeding August 7 anniversary date unless the Company shall have given written
notice to the Executive at least 180 days prior to August 7, 2009, or any
succeeding anniversary date thereafter to the effect that the Term of this
Agreement shall not be extended. Notwithstanding anything in this Agreement to
the contrary, the Company may terminate this Agreement in the event of
Executive’s Disability; provided, that any such termination shall not, by
itself, terminate the Executive’s employment with the Company.
4. Position and Duties. During the Term of this Agreement, the Executive shall
serve as Chairman of the Board and Chief Executive Officer of the Company and as
a member of the Board and shall also serve in any other executive officer
position of the Company and its subsidiaries and affiliates as the Board may
reasonably request. The Executive shall be the chief executive officer of the
Company and shall have such duties and responsibilities as are customary for the
Executive’s position and such other duties not inconsistent therewith as the
Board may reasonably assign from time to time. During the Term of this
Agreement, excluding any periods of vacation and sick leave to which the
Executive is entitled under the Company’s policies and practices (as the same
may be increased in the future), the Executive shall devote substantially all
his working time and efforts to the business and affairs of the Company and its
subsidiaries and affiliates and shall diligently and faithfully perform his
duties to the best of his ability; provided, however, that the Executive may
engage in activities relating to personal matters (including personal financial
matters) and in such corporate, industry, civic and charitable activities,
including membership on corporate and charitable boards of directors or trustees
of non-affiliated companies and organizations, so long as such service does not
substantially interfere with the performance of his duties hereunder or violate
his obligations under Section 10 hereof.
5. Compensation and Related Matters.
5.1 Base Salary. The Company shall pay, or cause to be paid, to the Executive an
annual base salary (“Base Salary”) during the Term of this Agreement which shall
be at an initial rate of not less than $980,000 per year. The Base Salary shall
be paid in accordance with the Company’s payroll practices for its senior
officers, but not less frequently than monthly, in arrears. For purposes of this
Agreement, “Base Salary” shall include any increases in Base Salary during the
Term of this Agreement. The Base Salary in effect from time to time shall not be
decreased during the Term of this Agreement except in connection with
across-the-board salary reductions similarly affecting all senior officers of
the Company and all senior officers of any person in control of the Company
which have been agreed to by the Executive. Compensation of the Executive by
Base Salary payments shall not be deemed exclusive and shall not prevent the
Executive from participating in any other compensation or benefit plan of the
Company. The Base Salary payments (including any increased Base Salary payments)
shall not in any way limit or reduce any other obligation of the Company
hereunder, and no other compensation, benefit or payment hereunder shall in any
way limit or reduce the obligation of the Company to pay the Executive’s Base
Salary.
5.2 Benefit Plans. During the Term, the Executive and his eligible dependents
shall be entitled to participate in and receive benefits under all “employee
benefit plans” (as defined in Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended from time to time (“ERISA”)), and employee
benefit arrangements in which senior officers of the Company generally
participate, including without limitation, (i) all savings, deferred
compensation, profit sharing and retirement plans, practices, policies and
programs and (ii) all welfare benefit plans, practices, policies and programs

 

 



--------------------------------------------------------------------------------



 



(including all medical, prescription, dental, disability, employee life
insurance, group life insurance, group hospitalization, health, accidental death
and travel accident insurance plans and programs) as are made generally
available to senior officers of the Company, subject to and on a basis
consistent with the terms, conditions and overall administration of such plans,
practices, policies and programs, including provisions which permit such plans,
practices, policies and programs to be modified or terminated, provided, that if
the Company reduces the benefits provided under or terminates any such employee
benefit plan, practice, policy or program in which the Executive participates,
the Company shall offer to the Executive participation in another plan or
program that provides the Executive with benefits at least comparable to those
that were reduced or eliminated, and provided, further, that all eligibility
requirements under any such plan, practice, policy or program shall be waived.
The Executive shall not be entitled to credit for service at any prior employer
for purposes of the level of benefits to which the Executive is entitled under
any such plan, practice, policy or program. The Executive’s participation in
such employee benefit plans, practices, policies and programs shall be at a
level appropriate for the Executive’s position. Such employee benefit plans,
practices, policies and programs, shall include, without limitation, the plans,
programs, policies and practices in which the senior officers of the Company
generally participate on the date of this Agreement. Notwithstanding anything to
the contrary in this Agreement, in the Company’s Retirement Income Plan or in
the Company’s Retirement Benefit Equity Plan, the Executive shall be credited
with that amount of service equal to the sum of (i) two times the service with
which he would otherwise be credited for purposes of determining his retirement
benefits under the Retirement Income Plan, plus (ii) the five years granted by
the Board in 2005. To the extent that the Executive’s retirement benefits as so
determined are not payable under the Retirement Income Plan, they shall be paid
by the Company under the Retirement Benefit Equity Plan or otherwise.
5.3 Incentive Compensation.
(a) During the Term of this Agreement, the Executive shall be entitled to
participate in and receive benefits under all annual incentive (bonus) plans and
long-term incentive compensation plans in which other senior officers of the
Company generally participate, including all restricted share, performance
restricted share and stock option plans of the Company. The Executive’s
participation in such incentive plans shall be at a level appropriate for the
Executive’s position. Except as otherwise provided in this Agreement, such
incentive compensation shall be subject to and on a basis consistent with the
terms, conditions and overall administration of such plans, including provisions
which permit such plans to be modified or terminated, provided, that if the
Company reduces the incentive compensation opportunities provided under or
terminates any such plan in which the Executive participates, the Company shall
offer to the Executive participation in another plan that provides the Executive
with an incentive compensation opportunity at least comparable to that which was
reduced or eliminated. The target performance measures under the Company’s
annual incentive program for each year shall be based on a reasonably achievable
level of operating income or other performance measures established by the
Management Development and Compensation Committee of the Board, adjusted for
extraordinary events.
(b) Without limiting the generality of the foregoing Section 5.3(a), (i) during
the Term of this Agreement, the Company shall provide the Executive with an
annual cash incentive opportunity which at target performance levels is at least
equal to 125% of the Executive’s Base Salary, and (ii) beginning in
February 2007, the Company shall provide the Executive with annual long-term
incentive awards under the Company’s stock incentive plan or plans then in
effect and available for the issuance of long-term incentive awards to senior
officers of the Company generally, consisting of approximately 40% stock options
and 60% three-year performance restricted share grants (based on the present
value of the awards), with an aggregate present value on the date of grant at
least equal to 150% of Executive’s target annual cash compensation for the year,
which is the sum of the Executive’s Base Salary and annual incentive opportunity
at target performance levels. For purposes of the preceding sentence, the
present value of the awards shall be determined applying reasonable Black
Scholes assumptions in the case of stock options and using the market value of
the Common Stock on the date of grant in the case of restricted stock.

 

 



--------------------------------------------------------------------------------



 



(c) Payment of any annual cash incentive opportunities or cash incentive awards
shall be made no later than March 15 of the year following the year in which
such opportunity or award was no longer subject to a substantial risk of
forfeiture.
5.4 Other Benefits. The Executive shall participate on the same terms and
conditions as all other senior officers of the Company in all other benefit
plans, programs, or arrangements as may be now or hereafter sponsored or
maintained for senior officers of the Company generally and shall participate on
the same terms and conditions as other senior officers generally participate.
5.5 Fringe Benefits. During the Term of this Agreement, the Executive shall be
entitled to receive all perquisites and fringe benefits which the Company makes
available to senior officers of the Company generally. Without limiting the
generality of the foregoing, the Executive shall be entitled to the reasonable
use of the Company’s aircraft for personal use, provided such aircraft is
available, and the Company shall pay to the Executive, promptly upon receipt of
a certification from the Executive’s tax preparer, a “gross up” payment in an
amount such that after payment by the Executive of all taxes, including, without
limitation, any income taxes imposed upon such gross-up payment, the Executive
retains an amount of such gross-up payment equal to the income tax imposed with
respect to such benefits.
5.6 Expenses. During the Term of this Agreement, the Executive is authorized to
incur, and shall be reimbursed by the Company in accordance with the Company’s
reimbursement policy for all reasonable and customary business-related expenses,
including travel, entertainment, gifts and similar items, incurred by the
Executive in connection with his employment hereunder.
5.7 Working Facilities. During the Term of this Agreement, the Company shall
furnish the Executive with offices and working facilities in the Company’s
principal executive offices and shall provide secretarial and other assistance
suitable to Executive’s position and adequate for the performance of his duties
hereunder.
5.8 Vacation. During the Term of this Agreement, the Executive shall be entitled
to vacation in accordance with the Company’s current policies and practices,
provided that the Executive shall be entitled to not less than five (5) weeks of
vacation during each year of this Agreement, or such greater period as the Board
shall approve, without reduction in salary or other benefits.
5.9 Annual Review. During the Term of this Agreement, the Board (or the
Management Development and Compensation Committee of the Board) shall in good
faith review the Executive’s total compensation package (including but not
limited to the Base Salary provided for in Section 5.1, the benefit plans
provided for in Section 5.2 and the short and long-term incentive compensation
opportunity provided for in Section 5.3) at least annually for possible
increase, taking into account, among other things, (i) the performance of the
Executive, (ii) the performance of the Company, and (iii) the overall
compensation of executives in similar positions at comparable companies.

 

 



--------------------------------------------------------------------------------



 



6. Compensation in the Event of Executive’s Disability. During the Term of this
Agreement, during any period that the Executive fails to perform the Executive’s
full-time duties hereunder as a result of incapacity due to physical or mental
illness, the Company shall pay, or cause to be paid, to the Executive his Base
Salary at the rate in effect at the commencement of any such period, together
with all compensation and benefits payable to the Executive under the terms of
any compensation or benefit plan, program or arrangement maintained by the
Company for the benefit of the Executive during such period, until this
Agreement is terminated by the Company for Disability; provided, however, that
such payments shall be reduced by the sum of the amounts, if any, payable to the
Executive at or prior to the time of any such payment under disability benefit
plans of the Company, which amounts were not previously applied to reduce any
such payment.
7. Termination Compensation and Benefits.
7.1 If the Executive’s employment is terminated for any reason during the Term
of this Agreement, the Company shall pay to the Executive (or in accordance with
Section 11.2 in the event of the Executive’s death), (i) the Executive’s Base
Salary through the Date of Termination at the rate in effect immediately prior
to the time the Notice of Termination is given, (ii) all compensation and
benefits (other than severance compensation and benefits) payable to the
Executive through the Date of Termination or thereafter under the terms of any
compensation or benefit plan, program or arrangement maintained by the Company
during such period, including any short-term or long-term incentive compensation
to which the Executive is entitled, by virtue of previous awards, in accordance
with the terms of the plans in which Executive participates, and (iii) any
unreimbursed expenses payable pursuant to Section 5.7 of the Agreement that were
incurred before the Date of Termination.
7.2 In the event the Executive’s employment is terminated by the Executive for
Good Reason or by the Company for any reason other than Cause, death of the
Executive or Disability, the Company shall (i) pay the Executive, in addition to
amounts payable under Section 7.1 and 7.4, a lump sum cash payment to be made
within thirty (30) days after the Date of Termination equal to the product of
(A) the sum of (w) the higher of the Base Salary in effect immediately prior to
the occurrence of the event or circumstance upon which the Notice of Termination
is based or the Base Salary in effect immediately prior to the date of the
Notice of Termination plus (x) the higher of the annual cash incentive award
that may be earned by the Executive if target performance levels are achieved in
the year in which the Date of Termination occurs or the highest annual incentive
award that was actually paid by the Company to the Executive for any year in the
three preceding years, times (B) the greater of (y) one or (z) a fraction the
numerator of which is the number of months (rounded up to the nearest whole
month) remaining in the Term of this Agreement from the Date of Termination and
the denominator of which is 12; and (ii) continue the benefits provided for in
Section 5.2 of this Agreement for the remaining Term of this Agreement, provided
that such benefits shall be discontinued if comparable benefits are obtained
from a subsequent employer during the remaining Term of this Agreement.
7.3 In the event that the Executive’s employment is terminated by the Executive
for any reason other than death, Disability or Good Reason or is terminated by
the Company for Cause, the Company shall pay the Executive any amounts due
pursuant to Section 7.1 and 7.4 hereof.
7.4 If the Executive’s employment is terminated for any reason during the Term
of this Agreement, the Company shall pay the Executive’s normal post-termination
compensation and benefits (other than severance compensation and benefits) to
the Executive as such payments become due. Such normal post-termination
compensation and benefits (other than severance compensation and benefits) shall
be determined under, and paid in accordance with the Company’s retirement,
insurance and other compensation or benefit plans, programs and arrangements
(other than this Agreement), as applicable.
7.5 (a) Anything in this Agreement to the contrary notwithstanding, in the event
it shall be determined that any payment, benefit, or distribution by the Company
or its affiliates to or for the benefit of the Executive, whether paid or
payable or distributed or distributable pursuant to

 

 



--------------------------------------------------------------------------------



 



the terms of this Agreement or otherwise (a “Payment”), would be subject to the
excise tax imposed by Section 4999 of the Code, or any interest or penalties
with respect to such excise tax (such excise tax, together with any such
interest and penalties, are hereinafter collectively referred to as the “Excise
Tax”), then the Executive shall be entitled to receive an additional payment
(“Gross-Up Payment”) in an amount such that after payment by the Executive of
all taxes (including any interest or penalties imposed with respect to such
taxes), including, without limitation, any income taxes and Excise Tax imposed
upon the Gross-Up Payment, the Executive retains an amount of the Gross-Up
Payment equal to the Excise Tax imposed upon the Payments.
(b) Subject to the provisions of Section 7.5(c) hereof, all determinations
required to be made under this Section 7.5, including whether a Gross-Up Payment
is required the amount of such Gross-Up Payment and the assumptions to be used
in arriving at such determinations, shall be made by a nationally recognized
accounting firm designated by the Company (the “Accounting Firm”) which shall
provide detailed supporting calculations both to the Board and the Executive
within fifteen (15) business days after the Date of Termination and/or such
earlier date(s) as may be requested by the Company or the Executive (each such
date and the Date of Termination shall be referred to as a “Determination Date”
for purposes of this Section 7.5(b) and Section 7.7 hereof). All fees and
expenses of the Accounting Firm shall be borne solely by the Company. The
initial Gross-Up Payment, if any, as determined pursuant to this Section 7.5(b),
shall be paid by the Company to the Executive within thirty (30) days of the
receipt of the Accounting Firm’s determination. If the Accounting Firm
determines that no Excise Tax is payable by the Executive, it shall furnish the
Executive with a written opinion that failure to report the Excise Tax on the
Executive’s applicable federal income tax return would not result in the
imposition of a negligence or similar penalty. Any determination by the
Accounting Firm under this Section 7.5(b) shall be binding upon the Company and
the Executive. As a result of the uncertainty in the application of Section 4999
of the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Gross-Up Payments which will not have been made
by the Company should have been made (“Underpayment”) consistent with the
calculations required to be made hereunder. In the event that the Company
exhausts its remedies pursuant to Section 7.5(c) and the Executive thereafter is
required to make a payment of any Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Executive.
(c) The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of an Underpayment. Such notification shall be given as soon as
practicable but no later than ten (10) business days after the Executive is
informed in writing of such claim and shall apprise the Company of the nature of
such claim and the date on which such claim is requested to be paid. The
Executive shall not pay such claim prior to the expiration of the thirty
(30) day period following the date on which he gives such notice to the Company
(or such shorter period ending on the date that any payment of taxes with
respect to such claim is due). If the Company notifies the Executive in writing
prior to the expiration of such period that it desires to contest such claim,
the Executive shall:
(i) give the Company any information reasonably requested by the Company
relating to such claim;
(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company;
(iii) cooperate with the Company in good faith in order to effectively contest
such claim; and

 

 



--------------------------------------------------------------------------------



 



(iv) permit the Company to participate in any proceeding relating to such claim;
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax, including interest and
penalties with respect thereto, imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section 7.5(c), the Company shall control all proceedings taken in
connection with such contest and, at its sole option, may pursue or forgo any
and all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim and may, at its sole option, either
direct the Executive to pay the tax claimed and sue for a refund or contest the
claim in any permissible manner, and the Executive agrees to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Executive to pay
such claim and sue for a refund, the Company shall advance the amount of such
payment to the Executive on an interest-free basis and shall indemnify and hold
the Executive harmless, on an after-tax basis, from any Excise Tax or income
tax, including interest or penalties with respect thereto, imposed with respect
to such advance or with respect to any imputed income with respect to such
advance; and provided, further, that any extension of the statute of limitations
relating to payment of taxes for the taxable year of the Executive with respect
to which such contested amount is claimed to be due is limited solely to such
contested amount. Furthermore, the Company’s control of the contest shall be
limited to issues with respect to which a Gross-Up Payment would be payable
hereunder and the Executive shall be entitled to settle or contest, as the case
may be, any other issue raised by the Internal Revenue Service or any other
taxing authority.
(d) If, after the receipt by the Executive of an amount advanced by the Company
pursuant to Section 7.5(c) hereof, the Executive becomes entitled to receive any
refund with respect to such claim, the Executive shall (subject to the Company’s
compliance with the requirements of Section 7.5(c) hereof) promptly pay to the
Company the amount of such refund (together with any interest paid or credited
thereon after taxes applicable thereto). If, after the receipt by the Executive
of an amount advanced by the Company pursuant to Section 7.5(c) hereof, a
determination is made that the Executive shall not be entitled to any refund
with respect to such claim and the Company does not notify the Executive in
writing of its intent to contest such denial of refund prior to the expiration
of thirty (30) days after such determination, then such advance shall be
forgiven and shall not be required to be repaid.
7.6 The payments provided for in Section 7.5 hereof (other than Section 7.5(c)
and (d)) shall be made not later than the thirtieth (30th) day following each
Determination Date; provided, however, that if the amounts of such payments
cannot be finally determined on or before such day, the Company shall pay to the
Executive on such day an estimate, as determined by the Executive, of the
minimum amount of such payments to which the Executive is clearly entitled and
shall pay the remainder of such payments (together with interest at the rate
provided in Section 1274(b)(2)(B) of the Code) as soon as the amount thereof can
be determined but in no event later than the forty-fifth (45th) day after each
Determination Date. In the event that the amount of the estimated payments
exceeds the amount subsequently determined to have been due, such excess shall
constitute a loan by the Company to the Executive, payable on the fifth (5th)
business day after demand by the Company (together with interest at the rate
provided in Section 1274(b)(2)(B) of the Code).
7.7 If any cash payment amounts payable to the Executive under this Agreement
could reasonably be expected to result in additional tax pursuant to
Section 409A of the Code to the Executive on account of being a ‘specified
employee,’ as such term is defined under Section 409A of the

 

 



--------------------------------------------------------------------------------



 



Code, such cash payment amounts shall be suspended during the six-month period
following the Executive’s date of termination. The Company is entitled to
determine whether any cash payment amounts under this Agreement are to be
suspended, and the Company shall have no liability to the Executive for any such
determination or any errors made by the Company in identifying the Executive as
a specified employee. If any cash payment amounts are suspended pursuant to the
foregoing, such amounts shall be made on the earlier of (i) the first business
day following the expiration of the six-month period referred to in the first
sentence of this subsection or (ii) the date of the Executive’s death. Any
amounts so suspended shall earn interest thereon, if applicable, calculated
based upon the then prevailing monthly short-term applicable federal rate. If
the continuation of benefits to the Executive under this Agreement could
reasonably be expected to result in additional tax pursuant to Section 409A of
the Code, the Company may elect to suspend continuation of the benefits unless
the Executive elects to continue benefits coverage that otherwise would be
suspended under this subsection and to pay the cost of such coverage at the rate
generally charged by the Company (which, in the case of group medical coverage
shall be the applicable COBRA cost), and the Executive shall be reimbursed such
cost (reduced by the amount of the Executive’s required premium contributions)
on the first business day of the month following the expiration of the six-month
period referred to above.
8. Termination Procedures.
8.1 Notice of Termination. During the Term of this Agreement, any purported
termination of the Executive’s employment (other than by reason of death) shall
be communicated by written Notice of Termination from one party hereto to the
other party hereto in accordance with Section 12 hereof. For purposes of this
Agreement, a “Notice of Termination” shall mean a notice which shall indicate
the specific termination provision in this Agreement relied upon and, in the
case of a termination by the Company for Cause or by the Executive for Good
Reason, shall set forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Executive’s employment under the
provision so indicated. Further, a Notice of Termination for Cause is required
to include a copy of a resolution duly adopted by the affirmative vote of not
less than three-quarters (3/4) of the entire membership of the Board at a
meeting of the Board which was called and held for the purpose of considering
such termination (after reasonable notice to the Executive and an opportunity
for the Executive, together with the Executive’s counsel, to be heard before the
Board) finding that, in the good faith opinion of the Board, the Executive was
guilty of conduct set forth in the definition of Cause herein, and specifying
the particulars thereof in detail.
8.2 Date of Termination. “Date of Termination,” with respect to any purported
termination of the Executive’s employment during the Term of this Agreement,
shall mean (i) if the Executive’s employment is terminated by his death, the
date of his death, (ii) if the Executive’s employment is terminated by the
Executive other than for Good Reason, the date specified in the Notice of
Termination (which shall not be less than one hundred eighty (180) days after
such Notice of Termination is given), (iii) if the Executive’s employment is
terminated by the Company for Cause, on the date that the Notice of Termination
is sent by the Board in accordance with Section 8.1, and (iv) if the Executive’s
employment is terminated for any other reason, the date specified in the Notice
of Termination (which shall not be less than sixty (60) days) after such Notice
of Termination is given.

 

 



--------------------------------------------------------------------------------



 



9. No Mitigation. The Company agrees that, if the Executive’s employment
hereunder is terminated during the Term of this Agreement, the Executive is not
required to seek other employment or to attempt in any way to reduce any amounts
payable to the Executive by the Company hereunder. Further, the amount of any
payment or benefit provided for hereunder (other than pursuant to Section 7.2 or
7.5(d) hereof) shall not be reduced by any compensation earned by the Executive
as the result of employment by another employer, by retirement benefits, by
offset against any amount claimed to be owed by the Executive to the Company, or
otherwise, provided, that the proviso to Section 7.2(ii) and Section 7.5(d)
shall apply.
10. Confidentiality and Noncompetition.
10.1 The Executive shall not, during or after the Term of this Agreement,
without the prior written consent of the Company disclose to any entity or
person any information which is treated as confidential by the Company or any of
their subsidiaries or affiliates (each, a “Company Entity”), and is not
generally known or available in to the public, provided, that the Executive may
make disclosures of such confidential information (i) during the Term of this
Agreement in the course of and to the extent required by and consistent with the
performance of his duties hereunder, and (ii) to the extent required by law or
legal process.
10.2 Except as permitted by the Company with its prior written consent, the
Executive shall not, during the Executive’s employment with the Company and for
the period ending twenty-four (24) months after the Executive’s employment with
the Company terminates for any reason, directly or indirectly, own, enter into
the employ of or render, any services (whether as a consultant or otherwise) to
any person, firm or corporation within the United States or any foreign country
in which the Company is doing or is contemplating doing business on the Date of
Termination which is a competitor of any Company Entity with respect to products
which any Company Entity is then producing or services which any Company Entity
is then providing (a “Competitor”), or approach, canvass, solicit, or otherwise
endeavor to entice away from the Company, any customer in respect of any service
or product in any way competitive with the services or products supplied by any
Company Entity to such customer, or solicit the services of, or endeavor to
entice away from the Company, any director, executive officer or employee of the
Company; provided, that it shall not be a violation of this provision for the
Executive to be employed by, or render services to, a Competitor, if the
Executive renders those services only with respect to those lines of business of
the Competitor which are not directly competitive with a line of business of any
Company Entity or are located in any country in which the Company does not do
business and was not contemplating doing business on the Date of Termination.
10.3 The Executive acknowledges and agrees that any breach of this Section 10 by
the Executive will result in immediate and irreparable harm to the Company, the
amount of which will be extremely difficult to ascertain, and that the Buyer
could not be reasonably or adequately compensated by damages in an action at
law. For these reasons, the Company shall have the right to obtain such
preliminary, temporary or permanent mandatory or restraining injunctions, orders
or decrees as may be necessary to protect the Company against or on account of
any breach by the Executive of the provisions of this Section 10 without proof
of any actual damage caused to the Company.
11. Successors; Binding Agreement.
11.1 In addition to any obligations imposed by law upon any successor to the
Company, the Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company, as the case may be, to expressly assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform it if no such succession had taken
place. Failure of the Company to obtain such assumption and agreement upon the
effectiveness of any such succession shall be a breach of this Agreement and
shall entitle the Executive to compensation from the Company in the same amount
and on the same terms as the Executive would be entitled to hereunder if the
Executive were to terminate the Executive’s employment for Good Reason, except
that, for purposes

 

 



--------------------------------------------------------------------------------



 



of implementing the foregoing, the date on which any such succession becomes
effective shall be deemed the Date of Termination.
11.2 This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive shall
die while any amount would still be payable to the Executive hereunder (other
than amounts which, by their terms, terminate upon the death of the Executive)
if the Executive had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
the executors, personal representatives or administrators of the Executive’s
estate.
12. Notices. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
respective addressees set forth below, or to such other address as either party
may have furnished to the other in writing in accordance herewith, except that
notice of change of address shall be effective only upon actual receipt:
To the Company:
Armstrong World Industries, Inc.
P.O. Box 3001
Lancaster, Pennsylvania 17604
Attention: General Counsel
To the Executive:
At the Executive’s residence address as maintained by the Company in the regular
course of its business for payroll purposes.
13. Miscellaneous. If the Executive, in his capacity as a director, votes for,
or in his capacity as an officer, approves in writing, any action that will
adversely affect the Executive’s rights under this Agreement, such vote or
approval shall be deemed to constitute the Executive’s consent to such action
under this Agreement; otherwise, no provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by the Executive and such officers as may be specifically
designated by the Board. No waiver by any party hereto at any time of any breach
by any other party hereto of, or compliance with, any condition or provision of
this Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by any party
which are not expressly set forth in this Agreement, provided that nothing
contained herein shall be interpreted to amend or nullify those obligations of
the Company and the Executive pursuant to the Change in Control Agreement and
the Indemnification Agreement by and between the Company and the Executive, as
the same may be amended from time to time. This Agreement sets forth the entire
agreement of the parties hereto in respect of the subject matter contained
herein and supersedes all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party hereto; and any prior agreement
of the parties hereto in respect of the subject matter contained herein is
hereby terminated and canceled, except as otherwise provided in this Agreement.
The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the Commonwealth of Pennsylvania, without
giving effect to choice of law principles.
All references to sections of the Code shall be deemed also to refer to any
successor provisions to such sections. There shall be withheld from any payments
provided for hereunder any amounts required to be withheld under federal, state
or local law and any additional withholding amounts to which the Executive has
agreed. The obligations under this Agreement of the Company or the Executive
which by their nature and terms require satisfaction after the end of the Term
shall survive such event and shall remain binding upon such party.

 

 



--------------------------------------------------------------------------------



 



14. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.
15. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
16. Settlement of Disputes; Arbitration. All claims by the Executive for
benefits under this Agreement shall be in writing and shall be directed to and
initially determined by the Board. Any denial by the Board of a claim for
benefits under this Agreement shall be delivered to the Executive in writing and
shall set forth the specific reasons for the denial and the specific provisions
of this Agreement relied upon. The Board shall afford a reasonable opportunity
to the Executive for a review of the decision denying a claim and shall further
allow the Executive to appeal to the Board a decision of the Board within sixty
(60) days after notification by the Board that the Executive’s claim has been
denied. To the extent permitted by applicable law and subject to the right of
the Company to seek equitable relief in a court pursuant to Section 10.3, any
further dispute or controversy arising under or in connection with this
Agreement shall be settled exclusively by arbitration in Allegheny County,
Pennsylvania, in accordance with the rules for the resolution of employment law
disputes of the American Arbitration Association then in effect. Judgment may be
entered on the arbitrator’s award in any court having jurisdiction.
17. Fees and Expenses. The Company shall pay to the Executive all reasonable
legal fees and expenses incurred by the Executive (i) in connection with his
pre-signing review of this Agreement and the related Change in Control Agreement
and Indemnification Agreement, and (ii) in disputing any termination or in
seeking in good faith to obtain or enforce any benefit or right provided by this
Agreement or in connection with any tax audit or proceeding to the extent
attributable to the application of Section 4999 of the Code to any payment or
benefit provided hereunder; provided, however, the Company shall not be required
to pay to the Executive legal fees and expenses to the extent such legal fees
and expenses were incurred in connection with a contest controlled by the
Company pursuant to Section 7.5(c) hereof in connection with which the Company
complied with its obligations under said Section 7.5(d). Such payments shall be
made within thirty (30) business days after delivery of the Executive’s written
request for payment accompanied with such evidence of fees and expenses incurred
as the Company reasonably may require.
18. Other Agreements. Simultaneously with the execution of this Agreement, the
Company and the Executive shall enter into a Change in Control Agreement
(“Change in Control Agreement”).
19. Coordination of Benefits. Notwithstanding anything in this Agreement to the
contrary, if the Executive is paid “Severance Payments” under the Change in
Control Agreement dated October 27, 2008 between the Company and the Executive,
in connection with a Change in Control (as defined therein), then this Agreement
(including Section 10.2 hereof) shall forthwith terminate and the Executive
shall not be entitled to the payment of any amounts under this Agreement other
than pursuant to Section 7.1 hereof (and any amounts theretofore paid to the
Executive pursuant to Section 7.2 hereof shall be credited against any
“Severance Payments” to which the Executive is entitled under said Change in
Control Agreement).
20. Definitions. For purposes of this Agreement, the following terms shall have
the meaning indicated below:
(a) “Base Salary” shall have the meaning stated in Section 5.1 hereof.
(b) “Board” shall mean the Board of Directors of Armstrong World Industries,
Inc.

 

 



--------------------------------------------------------------------------------



 



(c) “Cause” for termination by the Company of the Executive’s employment, for
purposes of this Agreement, shall mean (i) the willful and continued failure by
the Executive to substantially perform the Executive’s duties hereunder (other
than any such failure resulting from the Executive’s incapacity due to physical
or mental illness or any such actual or anticipated failure after the issuance
of a Notice of Termination for Good Reason by the Executive pursuant to
Section 8.1) after a written demand for substantial performance is delivered to
the Executive by the Board, which demand specifically identifies the manner in
which the Board believes that the Executive has not substantially performed the
Executive’s duties, or (ii) the willful engaging by the Executive in conduct
which is demonstrably and materially injurious to the Company, monetarily or
otherwise, including but not limited to fraud or embezzlement by the Executive,
or (iii) the Executive’s conviction (or entering into a plea bargain admitting
guilt) of any felony, or (iv) a material breach by the Executive of this
Agreement, including a violation of Section 10. For purposes of clauses (i) and
(ii) of this definition, no act, or failure to act, on the Executive’s part
shall be deemed “willful” unless done, or omitted to be done, by the Executive
not in good faith and without reasonable belief that the Executive’s act, or
failure to act, was in the best interest of the Company. In the event of a
dispute concerning the application of this provision, no claim by the Company
that Cause exists shall be given effect unless the Company establishes to the
Board by clear and convincing evidence that Cause exists.
(d) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
(e) “Common Stock” shall mean the common stock, par value $1.00 per share of the
Company.
(f) “Date of Termination” shall have the meaning stated in Section 8.2 hereof.
(g) “Disability” shall be deemed the reason for the termination of this
Agreement by the Company, if, as a result of the Executive’s incapacity due to
physical or mental illness, the Executive shall have been absent from the
full-time performance of the Executive’s duties hereunder for a period of six
(6) consecutive months, the Company shall have given the Executive Notice of
Termination for Disability, and, within thirty (30) days after such Notice of
Termination is given, the Executive shall not have returned to the full-time
performance of the Executive’s duties.
(h) “Excise Tax” shall have the meaning stated in Section 7.5(a) hereof.
(i) “Executive” shall mean the individual named in the first paragraph of this
Agreement.
(j) “Good Reason” for termination by the Executive of the Executive’s employment
shall mean the occurrence (without the Executive’s express written consent), of
any one of the following acts by the Company, or failures by the Company to act,
unless, in the case of any act or failure to act described in paragraphs (i) or
(ii) below, such act or failure to act is corrected prior to the Date of
Termination specified in the Notice of Termination given in respect thereof:
(i) the assignment to the Executive of any duties inconsistent with the
Executive’s status as an executive officer of the Company or a substantial
alteration in the nature or status of the Executive’s responsibilities
consistent with the title set forth in Section 4, unless the Executive has
indicated to the Company his intention to terminate his employment prior to the
end of the Term, and such assignment or alteration is made by the Board in good
faith in order to facilitate a transition to successor management;

 

 



--------------------------------------------------------------------------------



 



(ii) any material breach of any provision of this Agreement by the Company;
(iii) the relocation of the Executive’s principal place of employment to a
location more than 250 miles from the Executive’s principal place of employment
(unless such relocation is closer to the Executive’s principal residence) or the
Company’s requiring the Executive to be based anywhere other than such principal
place of employment (or permitted relocation thereof) except for required travel
on the Company’s business to an extent substantially consistent with the
Executive’s present business travel obligations;
(iv) a reduction by the Company in the Executive’s Base Salary as in effect on
the date hereof or as the same may be increased from time to time except for
across-the-board salary reductions similarly affecting all senior officers of
the Company and all senior officers of any person in control of the Company; or
(v) the failure by the Company to continue in effect any employee benefit plan
or incentive compensation plan in which the Executive currently participates
which is material to the Executive’s total compensation, unless such plan or
arrangement has been replaced by a new plan on a basis not materially less
favorable, both in terms of the amount or timing of payment of benefits provided
and the level of the Executive’s participation relative to other participants.
The Executive’s right to terminate the Executive’s employment for Good Reason
shall not be affected by the Executive’s incapacity due to physical or mental
illness. The Executive’s continued employment shall not constitute consent to,
or a waiver of rights with respect to, any act or failure to act constituting
Good Reason hereunder.
The Executive’s right to terminate employment for Good Reason shall be subject
to the following conditions: (i) any amounts payable upon a Good Reason
termination shall be paid only if the Executive actually terminates employment
within two (2) years following the initial existence of the Good Reason
condition and (ii) the amount, time and form of payment upon a termination of
employment for Good Reason shall be the same as the amount, time and form of
payment payable upon an involuntary termination without Cause. The Executive
must also provide notice to the Company of the Good Reason condition within
ninety (90) days of the initial existence of the condition and the Company must
be given at least thirty (30) days to remedy such situation.
(k) “Gross-Up Payment” shall have the meaning stated in Section 7.6(a) hereof.
(l) “Notice of Termination” shall have the meaning stated in Section 8.1 hereof.
(m) “Original Agreement” shall have the meaning stated in the Recitals hereof.
(n) “Severance Payments” shall mean those payments described in Section 7.2
hereof.
(o) “Term” shall have the meaning stated in Section 3 hereof.

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first above written.

            ARMSTRONG WORLD INDUSTRIES, INC.
       By:          Name:   Donald A. McCunniff        Title:   Senior Vice
President, Human Resources        EXECUTIVE
            Michael D. Lockhart           

 

 